DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious a Positive Crankcase Ventilation device wherein the sidewall of the tubular PCV valve has a window therein, one which is larger than the axial opening area of a metering device (i.e. main flow path), when the metering device is in a maximum flow condition.
The closest prior art comprises Miyanaga et al (JP 2019-183827A) and Smolarek et al (US 2017/0335786). Miyanaga discloses an internal combustion engine PCV valve (Fig.1, shown) wherein a flow meter within the system can detect a disconnection of a PCV valve hose by detection of flow amount and composition through the PCV valve (Description, ¶ (3)). Smolarek discloses a PCV valve (Fig. 1, shown) which has a small opening in the sidewalls (Fig. 3A, openings 304 308) through which sensors can be inserted into the valve which can detect valve malfunctions (¶ [0059]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beyer et al (US 2005/022795) discloses a PCV valve system which can detect hose disconnection through use of a pressure sensor 45 (¶ [0037]). Ishikawa (US 2020/0123944) discloses a PCV valve line disconnection system which can detect disconnection through a position sensor (¶ .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747